DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Applicant’s amendment filed on 6/30/2021.  Claims 1-26 are pending, wherein claims 1-3, 5,-8, 11-14, 17-19, 22-24 have been amended and claims 25-26 have been newly added.
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-26, Applicant’s amendment and arguments filed on 6/30/2021 set forth the patentability of Applicant’s claimed invention, wherein as pointed out by Applicant, the prior arts made of record failed to teach or suggest the steps/operations generating two or more design ratings for the two or more of the plurality of designs based on the plurality of numbers of uses of the two or more of the designs, in the manner as claimed, in combination with the other steps/operations, as claimed (see Applicant’s amendment filed on 6/30/2021, pages 10-13).  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process, a machine and a process, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in 
Remarks
The provisional rejections of claims 1-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/879,045 are withdrawn in light of Applicant’s amendment filed on 4/1/2021 wherein the additional limitations comprising the generating of the two or more design ratings for the two or more of the plurality of designs based on the plurality of numbers of uses of the two or more of the designs, as claimed, in combination with the other steps/operations are not taught by the copending claims, alone or in combination with the prior arts made of record.
The rejections of claims 1-24 under 35 USC 102(a)(1) as being anticipated by Banerjee et al. (US Patent Application Publication No. 2008/0222581 A1) are withdrawn in light of Applicant’s amendment filed on 6/30/2021.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895.  The examiner can normally be reached on Maxiflex Mon-Fri 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450



	or faxed to:

		571-273-8300	 

/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        July 6, 2021